JONES, Justice
(concurring specially):
I concur in denying the writ, but in doing so I feel constrained to make the following observation: The non-entitlement to periodic compensation by a minor upon reaching 18 years of age is governed by the express language of Tit. 26, § 286, Code (§ 25-5-65, Code 1975), and not by any rationale contained in U. S. Steel v. Baker, 266 Ala. 538, 97 So.2d 899 (1957). Indeed, following Baker § 279 was amended by adding language which now appears as the second sentence of § 25-5-57(a)(5), Code 1975, creating a *387new substantive right in the widow and minor children to money denied them in Baker. See also, U. S. Steel v. Hubbert, 268 Ala. 674, 110 So.2d 260 (1959).